Exhibit 10.4

 

LOGO [g78641image001.jpg]

 

August 3, 2004

 

Ta-Wei Chien

 

Separation Date and Consulting Period

 

Dear Ta-Wei,

 

Your employment with TiVo Inc. will terminate on August 3, 2004. For the period
commencing on the Separation Date (August 3, 2004) and ending one (1) year later
(the “ Consulting Period”), you agree to make yourself available to TiVo Inc.
during the Consulting Period, on such dates and times as TiVo may request and
are reasonably agreeable to you, as a consultant. During the Consulting Period,
you agree to provide such consulting services as reasonably requested by TiVo to
assist with transition efforts in the areas of manufacturing and licensing based
on the scope of your duties during your term of employment with TiVo. During the
Consulting Period, your stock options shall remain exercisable and shall
terminate immediately upon the completion of the Consulting Period. Your stock
options shall cease to vest as of the Separation Date.

 

/s/ Ta-Wei Chien           8/3/2004 Ta-Wei Chien           Date /s/ David
Courtney           8-3-2004 David Courtney           Date

 

TiVo Inc. • 2160 Gold Street • P.O. Box 2160

Alviso, CA 95002

Tel 408.519.9100 • Fax 408.519.5330 • www.tivo.com

 